Carlisle, Judge.
The general grounds of the motion for new trial have not been argued by the plaintiff in error and are treated as abandoned. The sole special ground assigns error because the trial court permitted the solicitor to phrase a leading question to a witness for the State and permitted the witness to answer the question. This ground of the motion shows that the court on objection of counsel for the defendant ruled out the evidence thus elicited, and the ground of complaint before this court is that the harm had already been done in permitting the witness to answer the question in the first place. However, this ground utterly fails to show that any further ruling of the trial court was invoked. No motion for a mistrial was made nor request that the court instruct the jury more fully and explicitly that such evidence should be disregarded. There is, therefore, nothing for this court to pass upon and the judgment of the trial court in denying the motion for new trial was not erroneous.

Judgment affirmed.


Gardner, P. J., and Townsend, J., concur.